1. The assignments of error on the court's charge that the ambulance was exempt from compliance with the municipal speed limit of twenty miles per hour, and on the validity of the verdict, and on the court's refusal to declare a mistrial are controlled by George A. Rheman Company Inc. v. May, ante.
2. As to the assignments of error relative to the admission in evidence of certain rules of the Georgia Public Service Commission, the case is controlled by Reliable Transfer Co.
v. May, 70 Ga. App. 613 (29 S.E.2d 187).
3. No ruling is made on ground 4 of the motion for new trial, assigning error on the following excerpt from the charge: "I charge you that if the truck was parked in such manner as to constitute a traffic hazard and if it was parked in such manner that Gordon Dunn and Clinton Ouzts were prevented from having a clear vision of each other until their vehicles were about to collide, and if this contributed proximately to the cause of the wreck and to plaintiff's injuries, then plaintiff would be entitled to recover from defendant, Reliable Transfer Company, its driver, and insurance company." The question will not likely arise on the next trial, a new trial being granted on other grounds, but we do state that the excerpt is subject to the criticism that it does not make it entirely clear that it is the province of the jury to decide whether the facts stated in the excerpt constitute negligence.
4. The remaining assignments of error are without merit.
5. The court erred in overruling the motion for new trial on the ground complaining of the charge exempting the ambulance from the municipal speed-limit regulation, referred to in the first syllabus above.
Judgment reversed. Sutton, P. J., and Felton, J.,concur.
     DECIDED SEPTEMBER 20, 1944. REHEARING DENIED OCTOBER 27, 1944.